                Case 4:14-cr-00287-JD Document 151 Filed 04/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 Richard Ewenstein (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7234
          Richard.Ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                      ) CASE NO. CR 14-287-JD
                                                    )
14           Plaintiff,                             ) [Proposed] DETENTION ORDER
                                                    )
15      v.                                          )
                                                    )
16   KEVIN FUQUA,                                   )
                                                    )
17           Defendant.                             )
                                                    )
18

19           On February 7, 2019, United States Probation filed a Form 12 notice charging defendant Kevin
20 Fuqua with a violation of the terms of his supervised release based on new criminal conduct alleged in

21 case number 19-MJ-71669-MAG, specifically, sex trafficking of a minor. After the defendant initially

22 waived findings, this matter came before the Court for a detention hearing on April 6, 2020. The

23 defendant was present by telephone, with his consent, and represented by Harris Taback. Assistant

24 United States Attorney Richard Ewenstein appeared for the Government. A representative from United

25 States Probation also appeared. The hearing began on April 6 but was continued until April 14, 2020 for

26 further proceedings. On April 14, 2020, the defendant was in quarantine at Santa Rita Jail and unable to

27 appear. The parties agreed to continue the hearing until April 28, 2020, when the defendant was

28 expected to be released from quarantine. On April 28, 2020, the Court and parties were informed that

                                                       1
                 Case 4:14-cr-00287-JD Document 151 Filed 04/29/20 Page 2 of 3




 1 the defendant remained in quarantine. However, Mr. Taback informed the Court that he had recently

 2 spoken with his client, and his client had agreed to waive his appearance at the detention hearing so that

 3 it could proceed on April 28, 2020. Mr. Taback, Mr. Ewenstein, and U.S. Probation Officer Morgan

 4 Calhoun each continued to appear.

 5          The Government moved for detention on the basis that no condition or combination of conditions

 6 of release would reasonably assure the safety of the community in light of the defendant’s criminal

 7 history and conduct while on prior supervision. The defense opposed detention and proposed the

 8 defendant’s release with one surety and one custodian. United States Probation recommended detention

 9 on the basis that no condition or combination of conditions of release would reasonably assure the safety

10 of the community.

11          Upon consideration of all of the facts and proffers presented at the hearing, the Court does not

12 find by clear and convincing evidence that the defendant does not pose a danger to any other person or

13 the community. Accordingly, the defendant must be detained pending resolution of the alleged

14 supervised release violation in this matter. 18 U.S.C. § 3143(a), Fed. R. Crim. Pro. 32.1.

15          This Order supplements the Court’s findings at the detention hearing and serves as written

16 findings of fact and statement of reasons. Given the nature of the crime alleged as the basis of the

17 supervised release violation, as well as the history and characteristics of the defendant, the Court

18 determines that, on the record before it, there is no condition or combination of conditions of release that

19 can reasonably assure the safety of the community. In particular, the Court notes that the defendant was

20 on federal supervised release in this case at the time he allegedly committed the offense charged in case

21 number 19-MJ-71669-MAG.

22          Accordingly, pursuant to 18 U.S.C. § 3143(a)(1), IT IS ORDERED THAT:

23          1.    The defendant be, and hereby is, committed to the custody of the Attorney General for

24 confinement in a corrections facility;

25          2.    The defendant be afforded reasonable opportunity for private consultation with counsel; and

26          3.    On order of a court of the United States or on request of an attorney for the government, the

27 person in charge of the corrections facility in which the defendant is confined shall deliver the defendant

28 to an authorized United States Marshal for the purpose of any appearance in connection with a court

                                                          2
            Case 4:14-cr-00287-JD Document 151 Filed 04/29/20 Page 3 of 3




 1 proceeding.

 2        This Order is without prejudice to reconsideration at a later date if circumstances change.

 3 IT IS SO ORDERED.

 4

 5

 6 DATED: April ___,
                 29 2020                                       _______________________________
                                                               HONORABLE THOMAS S. HIXON
 7                                                             United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
